Re: Roy A. Cooper, III, in his official capacity as Governor of the State of North Carolina v. Philip E. Berger, in his official capacity as President Pro Tempore of the North Carolina Senate; Timothy K. Moore, in his official capacity as Speaker of the North Carolina House of Representatives; and the State of North Carolina-52PA17-2
Upon consideration of the petition filed in this matter on 30 June 2017 for discretionary review prior to a decision by the North Carolina Court of Appeals by Plaintiff, Roy A. Cooper, III, the following order is entered and is hereby certified to the North Carolina Court of Appeals:
Allowed by order of the Court in conference, this the 19th of July 2017.
*345Pursuant to the above order, this Court orders the following expedited briefing schedule in this case:
Plaintiff-Appellant's brief shall be due on or before 3 August 2017;
Defendant-Appellees' brief shall be due on or before 18 August 2017;
Plaintiff-Appellants reply brief shall be due on or before 23 August 2017.
Oral argument will be heard on 28 August 2017.
"Spec Order by order of the Court in conference, this the 19th of July 2017."